department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uil i hi ta attn legend employer m state s plan x city y group b employees proposed amendment o proposed resolutionr dear this is in response to a ruling_request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date date and date with respect to the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf employer m is an instrumentality of city y created under a charter granted to city y by the state s legislature in employer m is a public_utility that provides water and electric services to city y effective date city y established plan x to provide retirement benefits for its group b employees plan x is qualified under code sec_401 and its trust is tax exempt under code sec_501 plan x ‘s most recent favorable determination_letter is dated date plan x is funded in part by mandatory group b employee contributions equal to four percent of compensation the mandatory group b employee contributions are designated by employer m as contributions that are picked up by employer m in accordance with code sec_414 sec_12 of plan x provides that employer m reserves the authority through a resolution or similar action to amend plan x any such amendment shall be filed with the trustee pursuant to this authority employer m proposes to amend plan x to provide a new sec_4 proposed amendment o existing plan x sec_4 through dollar_figure would be accordingly renumbered plan x sec_4 through proposed amendment o reads as follows sec_4 employee supplemental contributions in accordance with rules and procedures established by employer m each active group b employee may make a one-time election to contribute to plan x on his behalf an additional_amount equal to not less than one percent and not more than two percent expressed in whole percentages of such active group b employee’s compensation paid during the contribution period as described in sec_4 employee supplemental contributions shall be made by payroll deduction on a pre- tax basis employee supplemental contributions shall be picked up by employer m and will be treated as employer contributions in accordance with code sec_414 a group b employee who elects the employee supplemental contributions shall not have the option thereafter of choosing to receive the payroll deductions directly or increasing or decreasing the amount of the employee supplemental contributions any group b employee electing an employee supplemental contribution is prohibited from terminating the payroll deduction pertaining thereto unless he has terminated employment employer m also intends to adopt proposed resolution r to implement the provisions of proposed amendment o proposed resolution r provides in pertinent part that employer m will assume and pay the employee supplemental contributions described in proposed amendment o of all group b employees who elect to make contributions pursuant to proposed amendment o such contributions although designated as employee contributions will be paid_by employer m in lieu of contributions by the group b employees proposed resolution r further provides that no group b employee will have the option of choosing to receive such contributions directly instead of having them paid_by employer m to plan x based upon the aforementioned facts and representations you request the following rulings that the proposed additional group b employee contributions of up to two percent of compensation that are picked up by employer m are to be treated as employer contributions under sec_414 of the code for federal_income_tax purposes ' no part of the amount of the additional group b employee contributions pick- up by employer m shall be includible in the gross_income of any group b employee of employer m on whose behalf the pick-up is made for the year in which such contributions are made the amount of the additional group b employee contributions pick-up by employer m is to be excepted from the definition of wages as set forth in sec_3401 of the code and no part of the amount of the pick-up constitutes wages for federal_income_tax withholding purposes in the taxable_year in which contributed to plan x sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 of the code that was established by a state government or political_subdivision thereof and are picked up by the governing unit revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling concluded that the school district’s picked-up contributions to the plan are excluded from the gross_income of employees until such time as they are distributed to the employees the revenue_ruling further held that under the provisions of sec_3401 the school district’s picked-up contributions to the plan are excluded _ from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to said picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 c b provide guidance as to whether contributions will be considered as picked-up by the employer these revenue rulings established that the following two criteria must be satisfied the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not have an option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan ln revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate proposed amendment o satisfies the criteria set forth in revrul_81_35 and rev_rul by providing that group b employee supplemental contributions will be treated _as employer contributions and a group b employee who elects to make such employee supplemental contributions shall not have the option of choosing to receive the payroll deductions directly or increasing or decreasing the amount of the employee supplemental contributions further proposed resolution r also satisfies the criteria -of revrul_81_35 and revrul_81_36 by specifically providing that will assume and pay the employee supplemental contributions described in proposed amendment o of all group b employees who elect to make such contributions such contributions although designated as employee contributions will be paid_by employer m in lieu of contributions by the group b employees and that no group b _ employee will have the option to receive such contributions directly instead of having them paid_by employer m to plan x employer m accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m pursuant to proposed amendment o and proposed resolution r are treated as employer contributions under code sec_414 and ‘will not be includible in the group b employees’ gross_income in the year such amounts are contributed for federal_income_tax purposes these amounts will be includible in _the gross_income of the group b employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the proposed picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes in addition no part of the proposed amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x oo these rulings apply only if the effective date for the commencement of the proposed pick up of employee supplemental contributions is no earlier than the later of the date proposed amendment o is adopted the date proposed amendment o is put into effect the date proposed resolution r is adopted or the date proposed resolution r is put into effect this ruling is based on the condition that a group b employee who elects to make employee supplemental contributions pursuant to terms of proposed amendment o may not make more than one binding irrevocable election to make such contributions further a one-time election made by a group b employee to make contributions pursuant to the terms of proposed amendment o is a binding and irrevocable election that may not be subsequently altered or amended this ruling is based on employer m adopting and implementing proposed amendment o that was submitted with your correspondence dated date and proposed resolution r that was submitted with your correspondence dated date these rulings express no opinion as to whether the pick up of the group b employees’ mandatory_contributions as set forth in sec_4 of plan x meets the requirements of sec_414 of the code no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the contributions in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code for purposes of the application of code sec_414 it is immaterial whether an employer picks up the contributions through a reduction in salary an offset against future salary increases or a combination of both this ruling is based on the assumption that plan x will be qualified under code sec_401 at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions regarding this ruling you may contact t ep ra t at idno sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
